208 S.W.3d 921 (2006)
STATE of Missouri, Plaintiff/Respondent,
v.
Mitchell LAWYER, Defendant/Appellant.
No. ED 88621.
Missouri Court of Appeals, Eastern District, Division Four.
December 19, 2006.
Jeremiah W. (Jay) Nixon, Atty. Gen., Victor J. Melenbrink, Jefferson City, MO, for respondent.
Mitchell Lance Lawyer, Jefferson City, MO, acting pro se.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.
PER CURIAM.
Defendant appeals pro se from the order denying his Rule 29.05 motion, filed March 14, 2003, to reduce as excessive the sentence that he received on August 6, 1991, for first degree assault and armed criminal action.[1] We affirm.
In a criminal prosecution, the judgment becomes final at the time the trial court pronounces sentence. State ex rel. Wagner v. Ruddy, 582 S.W.2d 692, 694 (Mo. banc 1979). The trial court exhausts its jurisdiction when it enters a judgment and sentence consistent with the law. Id. at 695; State v. Warden, 753 S.W.2d 63, 64 (Mo.App.1988). Here, defendant's sentence was recorded by a docket entry on August 6, 1991. Having properly rendered and entered its final judgment, the trial court thereafter had no power to modify defendant's sentence pursuant to Rule 29.05. The trial court did not err in denying defendant's Rule 29.05 motion. See State v. Van Sickel, 726 S.W.2d 392, 392-93 (Mo.App.1987). Affirmed.
NOTES
[1]  See State v. Lawyer, 890 S.W.2d 419 (Mo.App.1995).